USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pean ALLY FILED
YOVANNY DOMINGUEZ AND ON BEHALF DOC #: —___
OF ALL OTHER PERSONS SIMILARLY DATE FILED: __ 12/23/2019
SITUATED,
Plaintiff,
-against- 19 Civ. 6726 (AT)
SUSSEX GREAT NECK LLC. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

It is hereby ORDERED that the case management conference scheduled for February 5, 2020
is ADJOURNED to February 6, 2020 at 1:00 p.m. By January 30, 2020, the parties shall submit
their joint status letter.

SO ORDERED.

Dated: December 23, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
